Case: 2:20-cr-00098-SDM Doc #: 2 Filed: 06/25/20 Page: 1 of 7 PAGEID #: 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA,
CASE NO. moet BD (he Ge
Plaintiff,

INFORMATION

Vv.

DAVID A. FRANKLIN,
26 U.S.C. § 7202
Defendant. 26 U.S.C. § 7206(1)
18 U.S.C. § 1343

FORFEITURE ALLEGATION

 

 

THE UNITED STATES ATTORNEY CHARGES:

All dates and times in this Information are alleged to be “on or about.” “in and around,”
or “through and including” the specific dates stated.

GENERAL ALLEGATIONS

At all times relevant to this Information, unless otherwise stated:

hs From 1985 through 2016. Defendant DAVID A. FRANKLIN was the
Comptroller of the Catholic Diocese of Steubenville. In this capacity, Defendant DAVID A.
FRANKLIN was responsible for a variety of financial duties of the Diocese of Steubenville, as
well as two related entities: the Office of Social Ministry—Diocese of Steubenville (the “Office
of Social Ministry”), and the Mount Calvary Cemetery Association. These duties included
withholding federal income taxes, Social Security taxes, and Medicare taxes (collectively,
“payroll taxes”) from employee paychecks: accounting to the Internal Revenue Service for the

withheld payroll taxes: and paying over these payroll taxes to the Internal Revenue Service.
Case: 2:20-cr-00098-SDM Doc #: 2 Filed: 06/25/20 Page: 2 of 7 PAGEID #: 4

2. Defendant DAVID A. FRANKLIN also was solely responsible for controlling
bank accounts, paying bills, collecting money. maintaining books and records, and preparing
state tax returns and paying all state taxes for the Diocese of Steubenville, the Office of Social
Ministry—Diocese of Steubenville, and the Mount Calvary Cemetery Association (collectively,
the “Diocesan Entities”). Defendant DAVID A. FRANKLIN owed a duty to the Diocesan
Entities to act in their best interests and to use their funds solely in the interests of the Diocesan
Entities,

3. From 2004 through 2016, Defendant DAVID A. FRANKLIN caused payroll
taxes to be withheld from employee paychecks for the Diocese of Steubenville and the Office of
Social Ministry—Diocese of Steubenville, but he did not pay the withheld funds over to the
Internal Revenue Service. From 2013 through 2016, Defendant DAVID A. FRANKLIN caused
payroll taxes to be withheld from employee paychecks for the Mount Calvary Cemetery
Association, but he did not pay the withheld funds over to the Internal Revenue Service.

4, As a result of the actions of Defendant DAVID A. FRANKLIN, the Diocesan
Entities had to pay and did pay the Internal Revenue Service $2,778,462.68 in withheld payroll
taxes and the employer portion of the employment taxes that he had caused not to be paid over.
This figure does not include interest or penalties.

5. As aresult of the actions of Defendant DAVID A. FRANKLIN, the Diocesan
Entities had to pay and did pay interest and penalties to the Internal Revenue Service that they
would not have had to pay had Defendant DAVID A. FRANKLIN carried out his duty to
truthfully account for and pay over the payroll taxes. The interest and penalties paid by the

Diocesan Entities totaled:
Case: 2:20-cr-00098-SDM Doc #: 2 Filed: 06/25/20 Page: 3 of 7 PAGEID #: 5

 

 

 

 

Entity Amount of Interest and Penalties Paid
Diocese of Steubenville $810,585.38
Office of Social Ministry $ 69,709.14
Mount Calvary Cemetery Association $119,418.27

 

 

 

 

6. From 2008 through 2017, at the same time that Defendant DAVID A.
FRANKLIN was failing to truthfully account for and pay over payroll taxes, as described above,
he embezzled funds of the Diocesan Entities—that is, he stole funds placed in his trust by the
Diocesan Entities. Defendant DAVID A. FRANKLIN did so by preparing several checks to be
issued to himself beyond his normal salary. The total amount of embezzled funds was $299.500.
7. Defendant DAVID A. FRANKLIN did not claim the embezzled payments as
income on his federal tax returns, which resulted in a loss to the Internal Revenue Service. For

tax years 2013 through 2016. the tax loss as a result of his income understatements totaled

$33,672.25.
COUNT 1
(Willful Failure to Account for and Pay Over Employment Tax)
8. Paragraphs | through 7 are incorporated here.

9. On October 31, 2016, in the Southern District of Ohio, Defendant DAVID A.
FRANKLIN willfully failed to truthfully account for and pay over to the Internal Revenue
Service all of the federal income taxes withheld and the Federal Insurance Contributions Act
taxes due and owing to the United States on behalf of the Catholic Diocese of Steubenville and
its employees for the third quarter of 2016, ending September 30, 2016.

In violation of 26 U.S.C. § 7202.
Case: 2:20-cr-00098-SDM Doc #: 2 Filed: 06/25/20 Page: 4 of 7 PAGEID #: 6

COUNT 2
(Making and Subscribing a False Return)

10. Paragraphs | through 9 are incorporated here.

It. On April 15, 2017, in the Southern District of Ohio, Defendant DAVID A.
FRANKLIN, a resident of Steubenville, Ohio, did willfully make and subscribe a United States
Individual Tax Return, Form 1040. for tax year 2016, which was verified by a written declaration
that it was made under the penalties of perjury and which he did not believe to be true and
correct as to every material matter. In the income tax return, which was filed with the Internal
Revenue Service, Defendant DAVID A. FRANKLIN falsely reported his taxable income was
$65,707. when in truth and in fact, as he then well knew and believed, he had received
substantial additional income in tax year 2016.

In violation of 26 U.S.C. § 7206(1).

COUNT 3
(Wire Fraud)

12. Paragraphs | through | are incorporated here.
The Scheme to Defraud

13. Defendant DAVID A. FRANKLIN, in violation of his duties to the Diocesan
Entities, embezzled funds from the Diocesan Entities.

14. From at least February |, 2008, through at least December 16. 2016. in the
Southern District of Ohio and elsewhere, Defendant DAVID A. FRANKLIN devised and
intended to devise a scheme to defraud the Diocesan Entities, and to obtain moncy and property
by means of materially false and fraudulent pretenses, representations. and promises. .

The Wire

15. It was part of the scheme to defraud that Defendant DAVID A. FRANKLIN

deposited checks from the Diocesan Entities to accounts in his control. The process of clearing
Case: 2:20-cr-00098-SDM Doc #: 2 Filed: 06/25/20 Page: 5 of 7 PAGEID #: 7

the checks from the Diocesan Entities’ bank accounts to accounts in the control of Defendant
DAVID A. FRANKLIN caused wire communications in interstate and foreign commerce. in
furtherance of the scheme to defraud.

16.  OnJuly 5, 2016, in the Southern District of Ohio and elsewhere, Defendant
DAVID A. FRANKLIN, for the purpose of executing the above-described scheme and artifice
to defraud, and in attempting to do so, knowingly transmitted and caused to be transmitted by
means of wire communication in interstate commerce, signals and sounds—namely. wire
communications as part of the process to clear a $5,000 check from the Diocese of Steubenville
to Defendant DAVID A. F RANKLIN .

In violation of 18 U.S.C. § 1343.
FORFEITURE ALLEGATION

17. Paragraphs | through 16 are incorporated here.

18. | Upon conviction of the violation of 18 U.S.C. § 1343 as set forth in Count 3 of
this Information, Defendant DAVID A. FRANKLIN shall forfeit to the United States, under 18
U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), any and all property constituting or derived from
proceeds traceable to such violation, including but not limited to a sum of money equal to
$299,500 in United States currency in the form of a forfeiture money judgment.

19. Substitute Assets. \f any of the above-described forfeitable property, as a result of
any act or omission of Defendant DAVID A. FRANKLIN:

(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or
Case: 2:20-cr-00098-SDM Doc #: 2 Filed: 06/25/20 Page: 6 of 7 PAGEID #: 8

(e) has been commingled with other property which cannot be divided without
difficulty:

it is the intent of the United States. in accordance with 21 U.S.C. § 853(p) as incorporated by 28
U.S.C. § 2461 (c), to seek forfeiture of any other property of Defendant DAVID A. FRANKLIN,
up to the value of the forfeitable property described above.

Forfeiture in accordance with 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), and
Rule 32.2 of the Federal Rules of Criminal Procedure.

DAVID M. DEVILLERS
UNITED STATES ATTORNEY

Tt on hy’

PETER K/GLENN-A PPA/EGATE (0088708)
Assistant United States Attorney

6
Case: 2:20-cr-00098-SDM Doc #: 2 Filed: 06/25/20 Page: 7 of 7 PAGEID #: 9
